 ORMET CORPORATION117WE WILL offer reinstatement to the employees named below, and will givethem backpay from the time of their discharge:Joe TinkleWillie C.RoseThomas GaryWillieJohnsonJamesVolterC. R. SamuelsRobert HokeGeorge FontenetteR. J. WashingtonJamesWashingtonHERRINTRANSPORTATION COMPANY,Employer.Dated-------------------By---------------------------------- --------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date ofposting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 6617 Fed-eralOffice Building, 515 Rusk Avenue, Houston, Texas, Telephone No. Capitol8-0611, Extension 296, if they have any questions concerning this notice or com-pliance with its provisions.Ormet CorporationandBillieM. FoxBaton Rouge Metal Trades Council,AFL-CIOandBillieM.Fox, Charging Party.Cases Nos. 15-CA-2391 and 15-CB-672.February 17, 1965DECISION AND ORDEROn October 30, 1964, Trial Examiner A. Norman Somers issuedhisDecision in the above-entitled proceeding, finding that theRespondents had engaged in certain unfair labor practices allegedin the complaint and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.Thereafter, the Respondentsfiled exceptions to the Trial Examiner's Decision and briefs insupport thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the en-tire record in this case, including the Trial Examiner's Decision, theexceptions, and the briefs, and hereby adopts the Trial Examiner'sfindings, conclusions, and recommendations.151 NLRB No. 12. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts asitsOrder the Order recommended by the Trial Examiner and ordersthat the Respondent, Ormet Corporation, its officers, agents, suc-cessors, and assigns, and Respondent Baton Rouge Metal TradesCouncil,AFL-CIO, its officers, agents, and representatives, shalltake the action set forth in the Trial Examiner's RecommendedOrder, with the following modifications :1.Add the following as paragraphs 2(b) under sections A and Bof the Recommended Order and renumber the following paragraphsaccordingly :"(b)Notify BillieM. Fox if presently serving in the ArmedForces of the United States of his right to full reinstatement uponapplication in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces."2. Immediately below the signature line in Appendixes A and Battached to the Trial Examiner's Decision, insert the following :NoTE.-We will notify the above-named employee if presentlyserving in the Armed Forces of the United States of his rightto full reinstatement upon application in accordance with theSelective Service Act and the Universal Military Training andServiceAct of 1948, as amended, after discharge from theArmed Forces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe consolidated cases above were initiatedby charges filed byBillieM. Fox onNovember 14,1963, onwhich the General Counsel, on April 30,1964, issued hisrespective complaints alleging(in Case No. 15-CA-2391) that the Respondent Com-pany discharged Fox in violation of Section8(a)(3) and (1), and (in Case No.15-CB-672) thatRespondentUnioninstigatedthat actionin violation of Section8(b)(2) and 8(b)(1)(A) of the Act. The matter was heard before Trial ExaminerA. Norman Somersin Baton Rouge on June26 and 27, 1964. The General Counseland the respective Respondentswere represented by counsel, who participated in thepresentationof evidence and have submittedbriefs manifestinga close analysis of therecord and a careful researching of the legalissues.Uponthe entirerecord (as cor-rected byorder issued on noticeto the parties and included in the record as TrialExaminer'sExhibit No. 2) and my observationof the witnesses,I hereby make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYEROrmet Corporation is a Delaware corporation engaged in extracting aluminumoxide from bauxite.Of its two plants, the one here involved is in Burnside, Louisiana,whichis inthe vicinity of Baton Rouge.From that plant, Respondent ships over$500,000 worth of its products across State lines.The Board's jurisdiction isuncontested. ORMET CORPORATION119II.THE LABOR ORGANIZATIONS INVOLVEDRespondent, Baton Rouge Metal Trades Council, AFL-CIO, though it is a labororganization within the meaning of the Act, does not have a membership as such.Comprising it are nine unions in the Baton Rouge area, which are generally related tosome craft.An employee acquires membership in the Council derivatively only frommembership in one of the component unions. The labor organizations involved inthe events here are the Respondent Council and two of its component unions. Theseare Plumbers & Steamfitters, Local 198, hereinafter called the Pipefitters or Local 198,and International Union of Operating Engineers, Local 213, hereinafter called theEngineers or Local 213.III.THE DISCHARGE OF BILLIE M. FOX UNDER THE UNION-SECURITY PROVISIONOF THE CONTRACT BETWEEN THE COMPANY AND THE COUNCILA. The underlying issueBillieM. Fox was discharged by Respondent Ormet Corporation on November 13,1963, at the behest of Respondent Council, pursuant to a contract requiring, as a con-dition of employment, membership in the Union. The legality of the contract is notin dispute, and the issue concerns a dispute over the interpretation of the term "theUnion."The only organization which the contract names as "the Union" is theCouncil.However, as previously stated, an employee cannot be a member of itdirectly, but only through membership in one of the unions, nine in number, whichcomprise it.These are set up along craft lines (Carpenters, Pipefitters, Engineers,etc.)with separate membership requirements and differing scales of initiation feesand dues.Fox, although a pipefitter whose craft is embraced by the Plumbers &Steamfitters (the Pipefitters Union as it was called), managed to get himself admittedinto the Engineers, which he had admittedly sought out because it was a "cheaper"unionto join, and he executed a checkoff authorization for his financial obligations toit,which the Company honored and which he at no time revoked. The Councildemanded that the Company discharge Fox on the ground that his failure to join thePipefitters was in default of the requirements under the contract to join "the Union."The Company refused to do so as long as he was in good standing with the unionwithin the Council that he did join, the Engineers. So the Engineers declared himnot"in good standing with" it, although he at no time revoked the checkoff authorizationfor the amount of its dues or otherwise dishonored his financial obligations to it.Hewas then informed that under the provision of the contract which required membershipin "the Union," he had to join the Pipefitters.He refused because he did not want topay its initiation fee, which had meanwhile gone up considerably above what it hadbeen at the time that Fox acquired membership in the Engineers. (The GeneralCounsel does not attack the Pipefitters' present fee as "excessive or discriminatory"within the meaning of Section 8(b) (5) of the Act.)After several extensions of timegiven to him to join the Pipefitters, the Council demanded Fox's discharge under thecontract.This time the Company honored the demand, and discharged him. Theissueiswhether, under all the circumstances of this case, Fox's discharge, as Respond-ents claim, was based on a fair and reasonable interpretation of the union-shoprequirement, and hence was within the immunity of the 8(a) (3) proviso, or whether,as the General Counsel claims,under all the circumstances ofthiscase,Fox's rightto his job continued as long as he did not dishonor the dues obligation of the unionwithin the Council that accepted him, the Engineers, with the result that his dischargefor not joining the Pipefitters after ouster from the Engineers for a reason other thanfailure to tender the Engineers dues was outside the immunity of the 8(a) (3) provisoand transgressed the respective prohibitions of that section and of 8(b) (2).B. The facts1.Organizing and bargaining historyIn 1958, Respondent Council began an organizing campaign among RespondentOrmet's employees.This culminated in a certification issued to it by the Board latethat year and in contractual relations, continuing to the present day under three con-secutive contracts, beginning December 19, 1958.Each contract is between Ormet asthe Company and the Council as the Union. The recognition clause describes theunit in the same language as the Board's certification, as follows:All production and maintenance employees, including storeroom floor clerks, butexcluding all other clerical employees, all professional and technical laboratoryemployees, all other professional employees, guards, and supervisors as defined inthe National Labor Relations Act, as amended. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe first contract had a "maintenance of membership"clause, requiring theemployee to continue to be a member of the Union if he was one at time of executionor became one thereafter.The second, executed November 30, 1960, as does thethird, executed February 25, 1963 (which is the current contract), had a "union shop"clause requiring that:All employees covered by the Agreement shall [after the time allowed by 8(a)(3)proviso] acquire and maintain membershipin the Unionin good standing for thelife of the Agreement.[Emphasis supplied.]2.Billie Fox's brief membership in the Pipefitters during the first contractand its backgroundFox began to work for Respondent in March 1958From shortly thereafter untilthe end of his employment on November 13, 1963, his job classification was "main-tenance mechanic, pipefitter." In May 1959, he joined the Pipefitters Union.Hedropped out in August of the same year (because, so he testified, he thought the duestoo high and the quality of representation too low).Although this put him in defaultof the maintenance-of-membership requirement of the contract of 1958, so far as therecord shows,he experienced no repercussions.He never rejoined the Pipefitters.Nor did he join any otherunionuntil after the execution of the 1960 contract, whichwas the first of the two containing the union-shop requirement.What he did then iswhat underlies the whole issue before us.However, for its bearing on what theterm "the Union" conveyed to Fox and the other employees during the early stages atleast, it is noted that when the Council conducted its organizing campaign in 1958, itheld a series of meetings,in which its various representatives,among other things,explained what affiliation with the Council contemplated.'The employees were toldthat the Council had established an "allocation committee," which apportioned theemployees among the component unions on the basis of their job classification-"apipefitter...to the pipefitters union...an operator to the operating engineers ... amillwright [to] the millwright union . .and electrician to the electrical workers ...and so forth."That division extended even to storeroom floor clerks, who wereallocated to the Office Workers Union. The arrangement was, in fact, advanced tothe employees as a "selling point"in favor of"craft" as against"industrial union"representation, in that during a strike or a layoff an employee "could lean back onthe craft union" for assistance in getting a job elsewhere in his line of work.Fox admitted he knew about the allocation, and that he and the other employeeswere told they should "join your respective craft that you worked in."Accordingly,he stated that the reason he "joined the Pipefitters Union" in 1959 was that he "thoughtitwas the correct union that I should join ... because I was a pipefitter." Fox furtheradmitted that he knew another feature of the allocation-the handling of grievances.Although the grievance clause of the contract (in the portion permitting stewards toprocess them on working time) refers to the "Union Stewards" without, as previouslystated, reference to any component union in the Council, in practice. the Companyreceives from the Council a list of names of the stewards for each occupational group-Jones for the millwrights, Smith for the pipefitters, etc.Here again, although thelistdoes not specify thecomponent unionfor which the person so named is thesteward, the employees know that it is the steward for the union to which thejobclassification is allocatedThus, Fox admitted he knew that his grievances and that ofall pipefitters are handled by the steward for the Pipefitters Union, not the OperatingEngineers, or any other component union even if he was a member of it.He alsoadmitted that he knew that "each craft [union] has its own expenses to meet" in"policing the contract for the persons in their craft "And he admitted that in thelight of all that he had been told about the allocation and how it functioned, it did"seem strange to [him] that he should be accepted by Local 213 [Engineers] whichwasn't in [his] craft."And this brings us to the second episode of Fox's affiliationaladventures.3.Fox's affiliation with the Operating EngineersAfter the second contract was executed on November 30, 1960, which now requiredhim to join the Union as a condition of employment, Fox looked for a way to bypass1The substance was related by Garfield Kinchen.the then business manager of Operat-ing Engineers Local 213, who for a while(in 1960)was also president of RespondentCouncil,and also by Vincent Noto and J W Guitreau, who too were pipefitters forOrmetNoto was president of the Council in 1961 and apparently a functionary in iteven in the organizingstageGuitreau is now secretary-treasurer of the Council, butduring the organizing stage, was a rank-and-filer likeFox.What theytestified to wasin amplification of what Fox had himself confirmed ORMET CORPORATION121the Pipefitters.He found it in the Engineers, whose dues were $3 a month, as com-pared with the Pipefitters' $6, and which had no initiation fee (its technical one of $3being deemed paid by the first month's dues) as against the Pipefitters' $5.The $5was a "special" rate instituted by the Pipefitters for "organizing" purposes, its regularfee being then $100 (which, by 1963, when Fox was finally discharged under the thirdcontract, had gone up to $500), but still it was more than the Engineers' nothing.Fox had three companions who felt the same way about the unions to which theiroccupational classifications were "allocated."These were John Gaudin and TomGreen, who too were pipefitters, and Tony Bagala, a millwright, whose job was allo-cated to the Carpenters Union.These four had a fifth companion, Frank Lawrence,who too sought out the Engineers, but his situation was somewhat different, in thathis job, that of an "instrument repairman," while entailing electrical work which mighthave warranted allocating it to the Electrical Workers Union, because of its hybridcharacter, was never in fact so allocated, so that when he and those doing similarwork joined the Operating Engineers, their jobs were correspondingly allocated to thatunion and their grievances have been processed by its steward.Lawrence simplyserves as a basis of comparison.He, whose job was not allocated to another union, ofcourse had no difficulty getting into the Engineers.But neither did the other four,whose jobs were allocated to other unions in the Council.These five had a carpoolcompanion in the person of one Goff, an operating engineer and a functionary in theEngineers local.Goff assured them they could join the Engineers and suggested theycome to its forthcoming meeting and speak to Kinchen, its business manager.Asearlier noted(supra,footnote 1) Kinchen at that time, December 1960, was alsopresident of the Metal Trades Council, his term having the remainder of the monthto run.Their testimony satisfies me (Kinchen's "not to my knowledge" responsethereto notwithstanding) that all five were assured by Kinchen at a meeting of theEngineers that they were acceptable. Indeed the membership of the Engineers votedto accept them.The evidence and the circumstances also satisfy me that this occurredwith full awareness of the type of work done by each. Something was sought to bemade of the fact that Fox and Gaudin were not given the oath and that these two andBagala did not get "membership books" in the Engineers, in contrast with Lawrence,theman with the job not allocated to another union, who got such a book. ButGreen, though a pipefitter like Fox and Gaudin, also got a membership book, and allfive were treated like members, book or no book. They were given checkoff authori-zations to sign.These, in the standard form designatedthe Councilas the recipient,but the amount specified was $3 as charged by the Engineers. The authorizations weretransmitted to the Company, which since January 1961 honored them by deductingthat amount from their pay and remitting it to the Council.2 In July 1961, the Engi-neers voted on a proposal to raise the dues from $3 to $4.Only members wereentitled to a ballot.All five were given ballots, Lawrence testifying that he saw hisname and that of Fox on the list of eligibles.When the proposal carried, Fox signeda new authorization on the same form as the old, this time for $4.He handed it forcountersignature to Vincent Noto, who as earlier stated(.supra,footnote 1) was thenpresident of the Metal Trades Council.Fox testified he told Noto, who was also apipefitter and was active in the Pipefitters Union(ibid.),that the money "would go tothe Engineers."Noto testified he did not "recall" this, but admitted countersigningthe checkoff authorization. I am satisfied that he knew of Fox's affiliation with theEngineers from still another circumstance.He, as president of the Council, had justcompleted the first efforts, unsuccessful in that instance, to have the Company compelFox to join the Pipefitters.This takes us to the next phase of our narrative.4.The action of the Council culminating in the discharge of Fox, under theunion-shop clause, for failure to join the Pipefitters Uniona.During the 1960 contractOn March 15, 1961, over 2 months after Fox joined the Engineers, the Council(through Noto as president) wrote Fox (with a copy to the Employer and to thePipefitters local) that:According to records submitted to this Council by Ormet Corporation, you areclassified as a Pipefitter (MMP), and therefore in accordance with Article III,2This is done by a company check for thehemp sum,together with a list giving thename of each employee, the amount deducted from his pay, and his job classificationThe Council then distributes the money among the various component unionsThe book-keeper and present secretary-treasurer of the Council testified that the distribution is byjob classification ; I e , each union receives the money collected from all employees in thejob classificationsallocated to them, regardless of the Union of which he is a member 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDSectionA-I [the union-shopprovision]shall acquire and maintain membershipin the United Associationof Journeymen and Apprentices of the Plumbing PipeFitting IndustryAFL-CIO, Local# 198 within thirty-one(31) days from thedate of this letter.The Companyanswered that Fox's job classificationwas properlydescribed.So onMay 31, Notowrote theCompany (with a copyto Fox)as follows:The belownamed individual has failed to tender his initiation fees and dueswithin the time allowedby theprovisionsof ArticleIII of the contract and we,therefore,request his immediate termination.B M FoxClock # 1094938 North 5th StreetBaton Rouge, La.On June 23,1961,the Company wrote the Councilconfirming its oral refusalearlier thatday to comply with the aboverequest, for thereason that:As we toldyou, it is the opinion of our labor counsel that such action on ourpart would subjectus to charge of unfairlaborpractices under the NationalLabor Relations Act.So long as any of our employees makes appropriate tender of dues and fees tothe Baton RougeMetal Trades Council, assuch,the Act doesnot permit theirdischarge.By the same token, we recognize our obligation under our Agreementto dischargeany employee,who, afterwarning, fails or refuses to make suchtender.The letterindicated that the demand in respectto Fox was typicalof a like demandin respect to 14 employees,who included Fox andhis fellow pipefitters,Gaudin andGreen,as well as millwrightBagala.The letter, whichshows a "cc"routing to these4 and the other 10, concludes with the notification that:In order that our positionwill be fullyunderstood by all concerned we are send-ing a copy of thisletter to eachof the employeesinvolved in your request.So far as appears, for the durationfor the1960 contract,the Council made nofurther demands for the dischargeof Fox andhis fellow pipefitters,Gaudin andGreen.Every fairindication is that it acquiescedin the Company's interpretationand recognizedthem-Fox atleast, who is the only onewho directlyconcerns us-asmembers ofthe Council.Thus, as mentionedearlier,Notothe then president of theCouncil, althoughhimself a functionary,in the Pipefitters Union, endorsed Fox'scheckoff authorizationfor the amount of the Engineers dues($4) as recently votedon. In explanationof why he signedithe testifiedthat he thoughtFox "was signinga checkoff for thePipefittersUnion."He testifiedfurther:TRIAL EXAMINER:But the dues in the PipefittersUnion was $6,wasn't it?The WITNESS:Well, insome casesit varieda little, because we had some ofthe boys paying $6 and some$8, whatever the case was,and some ofthe boyswould make the difference directly, pay it directly.TRIAL EXAMINER'Well, one's opinionoffhand would be that a person in yourpositionwho puts hissignature under the signature of a person signing theauthorization card, thatitwould indicatethat it was all right, that the authori-zation is in good formThe WITNESS:Well, I take it this way, sir,in signingthe card,knowing thatMr. Fox wasin the pipefitters union, pipefitters unit, that I didn't know whetherMr. Fox would make thedifferenceat the hall or what.Whether the checkoff authorizationwas deemeda tender tothe Engineers, as Foxtestifiedhe informed Noto it was,or tenderto the Pipefitters, as Nototestified hethought it to be, there would appearlittle questionthat Fox was regardedas a memberof the Council.From mid-1961, which would be about the time he signedthe secondcheckoff authorization, to October 1963, he served as a member of the plant safetycommittee.This was bydesignationof the Council pursuant to article VI of the con-tract,which provides for a six-member committee, composed of "three (3) repre-sentativesof the Company and three (3) representatives of the Union," and that:The employeesrepresentingthe Union on the Safety Committee shall be desig-nated bythe Union....[Emphasis supplied.]b.During the 1963 contractAfter the current contractwas signedon February 25, 1963, the Council renewedthe demandin respectto Fox and his fellow pipefitters, Gaudin and Green. (The ORMET CORPORATION123record is silent concerning the remainder of the 14 involved in the 1961 demand,except that Bagala, the millwright,at some point,left the Engineers and went over tothe Carpenters Union.)The first step in the sequence was a "fraternally yours" letterby the Pipefitters to the Council,dated June 11, 1963, describing Fox, Gaudin, andGreen as "Pipefitters who have dropped their union cards and at the present areexpelled from the [Pipefitters']membership roll," and:.requesting that these men be given 30 days to straighten out their unionbooks and again become a member in good standing,or be terminated by theCompany and replaced by members in good standing.The Council on July 26 forwarded the Pipefitters'letter to the Company and advisedthat the Council had voted to adopt that demand as its own.The Company onJuly 29,1963, replied that Green had recently left its employ,and as to Fox andGaudin, that its lawyer advised it that:.we are not obligated under the union security provisions of our contractto look behind the fact of membership in any one of the components of thisCouncil. In other words,it is his view that membership in good standing (whichour records indicate that these men enjoy in the Operating Engineers) in anycomponent at the Baton Rouge Metal Trades Council,ismembership in the"Union" within the meaning of our contract.The letter then volunteered the following proposal:... I am sure that you see even more clearly than we do that the entire prob-lem would be solved from your standpoint if the Operating Engineers did notpermit these employees to achieve and retain good standing through dues-payingmembership in that organization.In other words,all that would be necessary,in order to make your request for discharge one that we would be required underour contract to comply with(and one that could safely be complied with underthe law)would be for the Operating Engineers to expel these employees frommembership, leaving them with membership in no organization,and therefore,no membership in the "Union."We cannot properly inject ourselves into theseinternal affairs and act to straighten out what is essentially an internal Unionproblem.But it concluded with an alternative proposal:since that problem involves,in a large part, the interpretation of theNational Labor Relations Act,we propose as a first step,the filing of a charge,alleging violation of Section 8(b)(2) of the Act, based on the request for dis-charge.This will put into motion the machinery of the Board and enable us toobtain a determination of the question as to whether it would be a violation ofthe Act for us to comply with your request. Thereafter,if necessary, we cancome to grips with the problem under our contract language.Of the two proposals,the one adopted was the first.On August 14, the Engineerswrote Pipefitters a "fraternally yours" letter as follows:This is in reply to your inquiry by phone about two weeks ago concerning thestatus of J. B. Gaudin and Billie M.Fox in our Union.These two men are not members in good standing in Local No. 213, IUOE.Trusting that this is the information you desired, I amIn a letter dated August 22 (in specific response to the Company's letter of July 29),the Council sent the Company a copy of the Engineers'letter of August 14, andadvised it that:As of this date Mr. Holden[of the Pipefitters]isnotifyingMr. Gaudin andMr. Fox in detail concerning straightening out their union business.From then on all communication between the Council and the Company and by themto Fox and Gaudin was on the premise that they must join the Pipefitters in order toretain their jobs.On August 22, the Pipefitters wrote Fox enclosing the Council'sletter of that day to the Company and also that Engineers' "not in good standing" letterof August 14, and demanding that he "file an application for reinitiation and that yourreinitiation fee of $536 be paid in full 30 days from the receipt of this letter."ThePipefitters made the same demand on Gaudin. The$536 consisted of $500 to whichthe Pipefitters' regular initiation fee had meanwhile gone up(and which,as earliermentioned,the General Counsel does not assail as being in violation of 8(b)(5)), 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the $36 was apparently the dues these two (during the present contract,assumingmembership in the Pipefitters)would have paid to it in excess of what they paid theEngineers.3The rest can be summarized rather briefly.Fox and Gaudin did not protest thedeclaration of the Engineers that they were"not in good standing in [it]," or makeany inquiry of it or the Company-presumably because of familiarity with its back-ground and purpose. From then on their contracts were with the Pipefitters. Theyfiled a formal application for membership in it, and at a meeting with its executiveboard in October(supra,footnote 3) were told that they would be given time to paythe $536.Gaudin complied and has continued in the Company's employ. Fox testi-fied that while he was agreeable to the payment of $36 in back dues, he resisted pay-ment of the$500 and made efforts to have the initiation fee lowerd.However, whenquestioned on that point on cross-examination,he stated that he would have beenwilling to pay up to $50, but not more.At any rate, the Pipefitters wrote Fox onOctober 18 (with a copy to the Company and the Council)advising him that he wasbeing given an additional 30-day extension;i.e., toNovember 8, in which to comply.On November 12, the Council and the Pipefitters wrote a joint letter to the Companyadvising it that the Pipefitters"has made every effort to get this man to pay hisreinitiation fee" and,in view of his refusal,"under the terms of the agreement werequest his discharge."The Company transmitted this letter to Fox on November 13,and advised him that he was "hereby suspended for a period of five(5) days, effectiveimmediately,with your discharge as a probably ultimate action."This ended Fox's employment with Ormet Corporation.C. Conclusion(1)Itmay be stated preliminarily that we are not faced here with, nor need wedecide, whether under a contract of the kind here involved,an employee like Foxwould in the first instance have satisfied his obligation under the doctrine ofUnionStarch & Refining Co.v.N.L.R B.,4by bypassing the union of his craft and tender-ing the dues and initiation fees of any component union of his choice,in this instance,the Operating Engineers.The General Counsel at the hearing took the broad posi-tion that that would have been sufficientMy offhand view stated at the hearingthat this position would be an"absurdity"has undergone some modification.Thecertification,after all, did not run to any specific union but to them compositely inthe person of the Council,and the breadth of the unit for which the certificationwas sought and obtained by all of the unions collectively in the person of the Councilwas such that a given occupational group, even if it unanimously voted against anyrepresentation could, by being outvoted by the working forceas a whole,find itselfrepresented by the Council as a result of an election in a unit, described as "produc-tion and maintenance,"which cut across all craft linesThus, the claim here madethat the contract contemplated that every employee join the union to which hisoccupation had been"allocated," lacks this basic requisite, there is no indication, asthere cannot be under the kind of unit for which the certification was issued, thatany given component union had been designated by the requisite majority of theemployees in the occupational group "allocated"to it.Without suggesting that thislast item is conclusive,it can be said that it at least]ends some color of validity tothe broad position taken by the General Counsel at the hearing, so that it is not quitethe "absurdity"that I had originally thought.(2)The General Counsel,however,does not press that broad position,as he feels hedoes not have to under the facts of this case.We may assume with the Respondentsthat what the employees had been told during the organizational campaign of 1958furnished a background from which they should have understood that in the firstinstance at least, they should have taken the requisite steps for affiliating with the-They were so told by the executive board of the Pipefitters in October 1963 whenthey applied for admission to the Pipefitters.They were informed that all moneys thathad been theretofore deducted under their checkoff authorizations for the Engineers dueshad been remitted to the Pipefitters by the Council under the arrangement previouslydescribed(supra,footnote 2), whereby the Council distributes the checked-off sums to thecomponent unions according to the respective allocations of the job classifications of theemployees,and that this would be credited to their claimed obligations to the Pipefitters4186 F 2d 1008(C A 7), cert.denied 342 U.S 815 ORMET CORPORATION125union of their craft.Giving added strength to that assumption is the previouslynoted admission on the part of Fox that he "thought [the Pipefitters] was the correctunion that I should join," and that it "seemed strange to [him] that he should beaccepted by [the Engineers]."But "strange" as this might be it was nonetheless anactuality.The Engineers did accept him, and one in Fox's position would have aright to assume that this union, which is a component union of the Council and actswith an ostensible authority comparable to that of partners in a business enterprise,would understand the meaning of the contract better than he.Most especially isthis so when the official who then spoke for the Engineers, Garfield Kinchen, thenalso ostensibly spoke for the Council as its president.Fox and his companions thusnot only had the right to rely on the assurances of the Engineers, they did rely onon them by signing the checkoff authorization required of them by the Engineers.(3)If the letter which the Council sent to Fox on March 15, 1961, and the shortlyensuing demands upon the Company for the discharge of Fox and the other pipe-fitters bear construction as a repudiation of the action of the Engineers in acceptingthem, then the Council's action after the Company's letter of June 23, 1961, whichrejected the demand, can reasonably be construed as acquiescence in the ground onwhich the Company based its rejection.The Company stated that so far as it isconcerned an employee has met the requirements of the contract as long as he"makes appropriate tender of dues and fees to the ... Council, as such."After thisletter,Noto, as president of the Council and himself active in the Pipefitters, counter-signed his approval of Fox's checkoff authorization for the $4 monthly dues of theEngineers.This action connoted a recognition of Fox as a member of the Council,whether it be, as previously stated, on the basis of an understanding which Foxtestified he conveyed to Noto that the money was to go to the Engineers, or as Notosaid he understood it to be, a tender of dues, however partial, to the Pipefitters.Further, Fox's designation by the Council as one of the three union members of thesafety committee confirms the fact that Fox was deemed to be a member of the"Union" within the meaning of the contract.(4)Added to the ostensible acquiescence of the Council in the Company's interpreta-tion of the contract during the remainder of the term of the contract of 1960, is itsconduct in executing the contract of 1963 in the identical language of the contractof 1960.Knowing now how the Company interpreted the term "the Union" as usedin the 1960 contract,itwas incumbent upon it to have the new contract clarified inaccordance with the interpretation on which it had demanded the discharge of Fox.Far from doing so, it adopted in the new contract the identical language which wasused in the old. In effect,therefore,itwas adopting the interpretation enunciated toitby the Company during the preceding contract.Cf.Corbin,Contracts§ 538(1960 ed.).Certainly an employee in Fox's position would have every reason to as-sume that the Council accepted that interpretation.Ibid.;Hurd v. Illinois BellTelephone Co.,136 F. Supp.125, 153(D.C. Ill. 1955),affd. 234 F. 2d 942(C.A. 7),cert. denied 352 U.S. 918.(5)Oddly enough,the Company in responding on July 29, 1963, to the reneweddemand of the Council for the discharge of Fox, did not depart from the interpre-tation it had given the contract in 1961. Instead it reaffirmed it. It regarded Foxto be protected as long as he continued in good standing with the union to whichhe was a dues-paying member-the Engineers.However, instead of standing by anoutright rejection,as during 1961, it volunteered two alternative methods of meetingthe situation.The first was that the Engineers declare Fox(and the similarly situ-ated Gaudin)as "not in good standing"with the Engineers.Its second proposalwas that it,the Company,as the party in the middle,file an 8(b) (2) charge againstthe Council,which would shift the burden of decision from the two of them onto theBoardIt requires little imagination to know which would have been the wiser course.SeeOil, Chemical and AtomicWorkersInternationalUnion, AFL-CIO and its Local8-718 (UnitedNuclear Corporation,Fuel Division),148NLRB 629,where anemployer faced with a comparable situation did file an 8(b)(2) charge.The Com-pany instead acted on the first proposal.What the Companyoverlooked was thatthe Engineers'declaring Fox and Gaudin to be "not in good standing"with it wouldnot solve the problem, if in the language of the proviso to Section 8(a)(3), this was 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDdone "for reasons other than the failure...to tender the periodic dues ... uniformlyrequired as a condition of . . . membership."The Company is hardly in a positionto deny it had "reasonable grounds for believing" that the action of the Engineersin declaring Fox and Gaudin"not in good standing"was "for reasons other than thefailure ... to tender the periodic dues." It can hardly be heard to claim incapacityto put two and two together in a situation where it formulated the equation andinserted the first digit in it, and more especially when these two employees had notrevoked the manifestation of a continuing tender, which was in the Company's ownpossession,their checkoff authorizations.(6)Fox and Gaudin having thus been ousted from membership in the Engineers, andby that token in the Council,for reasons other than the failure to pay the uniformlyrequired dues, the discharge of Fox for failure to acquire membership in the Pipe-fitters was a violation of the respective prohibitions of 8 (a) (3) and 8(b) (2) of theActThe result however would not be different even if Respondents had a colorablebasis for the claim that,despite the entire course of conduct previously described,Fox and Gaudin could legitimately be required to transfer their membership fromthe Engineers to the Pipefitters.To do so would have required giving equitable effectto the fact that for nearly 3 years Fox and Gaudin were recognized by Companyand Council alike as members of the Council on the strength of a membership in theEngineers.At best to Respondents,such a transfer could only take effect on thetheory that it would be formalizing what was equitably in effect from the time thatthe Engineers,as one of the"partners"of Pipefitters within the Council,admittedthem into the membership.Indeed, the Council's practice regarding the distributionof the checkoff dues implicitly embraces such a premise.The Council has assertedthat the moneys that it receives from the Company pursuant to the checkoff authori-zations are distributed among the component unions on the basis of the respective"allocations"of the job classificationsThis is saying,in effect, that the checkoffauthorizations,regardless of what union an employee joins, are deemed to be tendersto the union to which their jobs are "allocated"Noto, indeed,gave that as thereason for his endorsing Fox's dues checkoff authorization in 1961. In these cir-cumstances,the employment of Fox and Gaudin could not validly have been con-ditioned in 1963, on their payment of an initiation fee in the Pipefitters higher thanthe one prevailing when they acquired membership in the Council through theiracceptance,in January 1961, in the Engineers.Here the insistence of the Pipe-fitters on payment of a sum a hundredfold higher than what was required of Foxand Gaudin when they were diverted from joining the Pipefitters by the conduct ofa component union within the Council-whatever the legality of the higher feeunder Section 8(a) (5)-was, equitably considered, a refusal to make "such mem-bership ... available to [them] on the same terms and conditions generally applicableto other members." The action of Respondent thus was outside the immunity of the8(a)(3) proviso on two grounds:First, as previously stated, their ouster from theCouncil by being declared not "in good standing"by the Engineers was for reasonsother than failure to tender the requisite dues.Second,assuming that despite theabove, membership in the Pipefitters could nevertheless be required of them, thecondition here imposed was, equitably considered,unconscionable,and punitive, anda departure from the requirement of nondisparateness of terms and conditions ofavailability.(7)It follows from the above that the Company by discharging Fox in the circum-stances above described,discriminated against him in violation of Section 8(a)(3)and (1)of the Act,and that the Council in causing and attempting to cause suchdiscrimination violated Section 8(b)(2) and 8(b)(1) (A) of the Act.As stated previously,John Gaudin capitulated by paying what was demanded ofhim, including the $500 initiation fee in the Pipefitters.But he is not named ineither the charge or the complaintThe question is whether his case was neverthe-less fully litigated.The correspondence,up to the point in which he made the capitu-lation which accounted for the retention of his job,covered him and Fox together.And the dealings with Gaudin on the part of the Respondents and the two unionswithin the Council were in all respects the same as with Fox, except that he knuckledunder and Fox did not.Gaudin testified as a witness in the case and he was sub-jected to cross-examination.In these circumstances Gaudin's case could be said tobe before us within the doctrine of such cases asFortWayne Corrugated PaperCompany v.N.L.R.B.,111 F. 2d 869, 872-873 (C.A. 7) (case of employee Wentz);American Newspaper Publishers Association v. N.L.R.B.,193 F. 2d 782,799-800, ORMET CORPORATION127(C.A. 7), cert. denied 344 US.812-if the scope of the complaint,at least in itsgeneral language,were sufficient to embrace him.As I read the complaint, itcould hardly have had language more limiting in its scope.It is confined to Fox'scase alone,not merely in the factual allegation,but even in the conclusionary alle-gation, which condemns the conduct as a violation in respect to "an employee."Atno time did the General Counsel suggest that this case encompassed Gaudin.Nordoes he do so now In these circumstances,itcannot be said that the parties wereput on notice that the legal effect of their conduct in respect to Gaudin was put inissue.I shall therefore make no finding concerning it.IV.THE REMEDYThe cease-and-desist order will be limited to the particular violation found, andthe affirmative remedial measure will embrace the usual status quo restoring require-ment of an immediate comprehensive reinstatement offer(The Chase NationalBank of the City of of New York, San Juan, Puerto Rico, Branch,65 NLRB 827)from the Company to Fox(with a letter from the Council to it and Fox,advising ofwithdrawal of any objection thereto)and joint and several reimbursement of Foxby Company and Council for the wage losses resulting from his discharge in accord-ance with F. W.Woolworth Company,90 NLRB 289, andIsis Plumbing&HeatingCo, 138 NLRB 716. The Council's liability for backpay runs up to the time theCompany makes such offer or until 5 days after the Council writes it has no objec-tion,whichever is earlier.Upon the foregoing findings and on the entire record,I hereby make the following:CONCLUSIONS OF LAW1.The term"theUnion,"as used in article III of the contract of 1963, on thebackground of what occurred during the life of the earlier contract containing theidentical provision,is to be interpreted as requiring Fox to do no more than continueto tender the dues of the Operating Engineers,to which he had been admitted. Byso doing, he had fulfilled the requirement of article III that he"maintain member-ship in the Union in good standing for the life of this Agreement,"within the mean-ing of the provision as therein worded.2.Fox's membership in the Operating Engineers,and hence in "the Union"withinthe meaning of the contract of 1963, was terminated for reasons other than the fail-ure to tender the periodic dues and the initiation fees uniformly required by theOperating Engineers(and hence of the Union within the meaning of the 1963 con-tract)as a condition of acquiring or retaining membership.3.By discharging Fox with reasonable grounds for believing that his membershipin the Union was terminated as described in conclusion No. 2, above,RespondentCorporation discriminated against Fox in violation of Section 8(a)(3) of the Act.4.By attempting to cause and causing the Corporation so to discriminate againstFox, Respondent Council violated Section 8(b) (2) of the Act.5.By the conduct described in conclusion No. 3, above,the Corporation inter-fered with,restrained,and coerced employees in the exercise of their rights as guar-anteed in Section 7 of the Act,thereby violating Section 8(a)(1) of the Act.6.By the conduct described in conclusion No. 4, above,Respondent Councilrestrained and coerced employees in the exercise of the above-mentioned rights,thereby violating Section 8(b) (1) (A) of the Act7The above unfair labor practices affect commerce within the meaning of Sec-tion 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the foregoingfindings and conclusions and on the entire record,and pur-suant to Section 10(c) of theAct, I herebyrecommend that:1.Respondent,Ormet Corporation,itsofficers,agents, successors, and assigns,shall:1.Cease and desist from:(a) Invoking article III as contained in the contract of February 25, 1963, or ascontained in any future contract,to discharge or dsicriminate against any employeesfor nonmembership in Baton Rouge MetatTrades Council, AFL-CIO,where it hasreasonable grounds for believing that such membership was denied or terminatedfor reasons other than the failure of the employees to tenderthe periodicdues andthe initiation fees uniformly required as a condition of acquiring or retaining mem-bership, or was not made available on the same terms and conditions as othermembers. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Interfering with,restraining,or coercing employees in the exercise of theirrights under the Act in a manner similar to that described in (a) above.2.Take the following affirmative action which it is found will effectuate the poli-cies of the Act:(a)Offer Billie M. Fox immediate and full reinstatement to his former or a sub-stantially equivalent position,without prejudice to his seniority or other rights andprivileges.(b) Jointly and severally with the Respondent Council make Billie M. Fox wholefor any loss in pay by reason of his discharge on November 13, 1963, in the mannerstated in the section entitled "The Remedy."(c)Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other data relevant to compliance withparagraphs(a) and(b) above(d) Post at its plant copies of the attached notice marked"Appendix A." 5Copiesof Appendix A, to be furnished by the Regional Director for Region 15, shall, afterbeing duly signed by the Company's representative,be posted by it immediately uponreceipt thereof,and be maintained by it for 60 consecutive days thereafter,in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by said Respondent to insure that saidnotices are not altered,defaced, or covered by any other material.(e)Upon being furnished the same by the Regional Director,post the noticemarked"Appendix B,"in the same manner as Appendix A.(f)Notify the Regional Director for Region 15, in writing, within 20 days fromthe date of the receipt of this Decision,what steps it has taken to comply with theforegoing Recommended OrdersIIRespondent,Baton Rouge Metal Trades Council,AFL-CIO,its officers,repre-sentatives,and agents(including its constituent unions),shall:1.Cease and desist from:(a)Causing or attempting to cause Ormet Corporation to discharge or discriminateagainst any employee under article III, as contained in the contract with it datedFebruary 25, 1963, or continued in any further contract,for nonmembership inRespondent Council, where membership was denied or terminated for reasons otherthan failure to tender the periodic dues and the initiation fees uniformly required asa condition of acquiring of retaining membership,or was not made available on thesame terms and conditions as other members.(b) In any similar manner restraining or coercing employees in the exercise oftheir rights under Section 7 of the Act.2.Take the following affirmative action which it is found will effectuate the poli-cies of the Act:(a)Notify Respondent Ormet Corporation with a copy to Billie M. Fox that itwithdraws its objection to its employing Billie M. Fox and will not oppose hisreinstatement.(b) Jointly and severally with Ormet Corporation make whole Billie M. Fox forany loss in pay sustained by reason of his discharge on November 13, 1963, in themanner set forth in the section entitled "The Remedy "(c) Post in its office and meeting hall and in the offices and meeting halls of thecomponent local unions having members among the employees of Ormet Corporation,the attached notice marked"Appendix B." %Appendix B, to be furnished by theRegional Director for Region 15, shall,after being duly signed by Respondent Coun-cil's official representative,be posted by it immediately upon its receipt thereof, andbe maintained and cause to be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by Respondent Council and its agents toinsure that such notices are not altered,defaced, or covered by any other material.(d)Mail or deliver to the Regional Director for Region 15 copies of Appendix Bfor posting by Ormet Corporation for 60 consecutive days in places where notices toemployees are customarily posted.Copies of the notice,to be furnished by theRegional Director for Region 15, shall, after being duly signed by the Council'sofficial representative,be forthwith returned to said Regional Director for such posting.5If the Board adopts this Recommended Order, the words "a Decision and Order" willreplace "the Decision and Recommended Order of a Trial Examiner"in theAppendixIf the Order is enforced by court decree.the words used shall be "a Decree ofthe UnitedStates Court ofAppeals,Enforcing an Order "6If the Board adopts this Recommended Order, the notification shall be within 10 daysfrom the Order;in the event of court enforcement it will 10 days from,Decree.7Seesupra,footnote 5 ORMET CORPORATION129(e)Notify the Regional Director for Region 15, in writing, within 20 days fromreceipt of this Decision,what steps it has taken to comply with the foregoingprovisions.s8Seesupra,footnote 6.APPENDIX ATo ALL EMPLOYEESOF ORMET CORPORATIONPursuant to the Decision and Recommended Order of a Trial Examiner of theNational Labor Relations Board, and in order to effectuate the policies of the LaborManagement Relations Act, as amended,we hereby notify our employees that:WE WILL NOTdischarge or otherwise discriminate against Billie M. Fox orany other employee under article III of our contract with Baton Rouge MetalTrades Council,AFL-CIO, becauseof nonmembership in the Council, wherethat employee has been denied membership for a reason other than failure totender the uniform dues or initiation fees,or where membership has not beenmade available on the same terms and conditions as to all other membersForthat purpose under the contract as presently in force, an employee whose tenderof dues and initiation fee has previously been accepted by any union withinthe Council will be deemed to be in compliance with article III as long as hecontinues to tender the regular dues of that union either outright or by keepinghis checkoff authorization for the amount of that union's regular monthly duesin force.WE WILL offer immediate and full reinstatement to Billie M. Fox to his formeror a substantially equivalent position,without prejudice to seniority or otherrights and privileges,and WE WILL jointly and severally with Baton Rouge MetalTrades Council,AFL-CIO,make good to him with interest all pay he lost byreason of his discharge of November 13, 1963.ORMET CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days after date of posting, andmust be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, T6024Federal Building(Loyola),701 Loyola Avenue, New Orleans, Louisiana,TelephoneNo. 529-2411, Extension 6396, if they have any question concerning this notice orcompliance with its provisions.APPENDIX BTo ALL EMPLOYEES OF ORMET CORPORATIONPursuant to the Decision and Recommended Order of a Trial Examiner of theNational Labor Relations Board, and in order to effectuate the policies of the LaborManagement Relations Act, we hereby give notice that:WE WILL NOT cause or attempt to cause Ormet Corporation to discharge orotherwise discriminate against Billie M. Fox or any other employee under articleIII of our contract with Ormet Corporation because of nonmembership in BatonRouge Metal Trades Council,AFL-CIO, wherethat employee has been deprivedof membership for a reason other than failure to tender the uniform dues andinitiation fee, or where membership has not been made available to him on thesame terms and conditions as all other members. For that purpose,under thecontract as presently in force, an employee whose tender of dues and initiationfee has been previously accepted by any union in our Council will be deemedto be in compliance with article III thereof, as long as he continues to tenderthe regular monthly dues of that union either outright or by keeping his checkoffauthorization for the amount of that union's regular monthly dues in force.WE WILL writeOrmet Corporation and Billie M. Fox that we withdraw ourobjection to its employment of Fox or to his reinstatement,and WEWILL,jointlyand severally,with Ormet Corporation,make good to him with interest all payhe lost by reason of his discharge on November 13, 1963.BATON ROUGE METAL TRADES COUNCIL,AFL-CIO,LaborOrganization.Dated-------------------By-------------------------------------------(Representative)(Title)7 S 3-13 3-6 6-v o f 151-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive days after date of posting, andmust not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, T6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans, Louisiana, TelephoneNo. 529-2411, Extension 6396, if they have any question concerning this notice orcompliance with its provisions.Indiana Rayon CorporationandKentuckiana Joint Board, Amal-gamated Clothing Workers of America,AFL-CIO.Case No.P25-CA-1688.February 17, 1965DECISION AND ORDEROn May 21, 1964, Trial Examiner George L. Powell issued hisDecision in the above-entitled proceeding, finding that Respondenthad not engaged in unfair labor practices and recommending thatthe complaint be dismissed.Thereafter, the General Counsel, Re-spondent, and the Charging Party filed exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connections with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner to the extent consistent with thisDecision.In the summer of 1962, Kentuckiana Joint Board, AmalgamatedClothingWorkers of America, AFL-CIO, herein called the Union,began an active organizational campaign at Respondent's plant.OnJuly 21, 1962, the Union informed Respondent by letter that it rep-resented a majority of the employees, that it would prove its major-ity status with a check of signed authorization cards, and that itwas requesting a meeting for the purpose of negotiating a contract.S.A. Rosenfield, Respondent's president, replied to this letter, set-ting a tentative date for such meeting for August 2, 1962.On July 31, 1962, Respondent's attorney informed the Union that"in view of the fact that the Company has no reason to believe thatyour organization represents a majority of its employees .... [the]meeting for the purpose you suggest would not be appropriate atthis time .... [the] tentative meeting set for Thursday, August 2,1962, is indefinitely postponed."151 NLRB No. 5.